DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rariden on 01/11/2022. 

Claims
The application has been amended as follows: 


one or more data centers;
a client instance hosted by the one or more data centers, wherein the client instance is accessible by one or more remote client networks; and
a catalog software application configured to be executed by the client instance, wherein the catalog software application is configured to organize catalog items into a plurality of paths of a plurality of hierarchical categories, wherein the catalog items comprise one or more devices, one or more services, or both, potentially accessible to a plurality of users associated with the client instance, wherein the catalog software application is configured to display a graphical user interface that comprises:
an entry control configured to enable entry of (i) a user belonging to a user grouping and (ii) a catalog item, wherein a plurality of user groupings correspond to different user roles within an enterprise;
a visual representation of the plurality of paths of the plurality of hierarchical categories leading to the catalog item, wherein the visual representation is displayed in the graphical user interface in response to entry, via the entry control, of (i) the user belonging to the user grouping and (ii) the catalog item 
a catalog entity selection control of each hierarchical category and the catalog item configured to enable selection of a respective hierarchical category or the catalog item; and 
a list of user groupings that comprises the user grouping that is allowed access to a selected hierarchical category or catalog item, wherein the list of user [[,]]; and 
wherein access to the selected hierarchical category or catalog item is modifiable by: 
a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog item; [[or]] and 
a second user input indicative of adding the user or the user grouping to an inaccessible list for the selected hierarchical category or catalog item.

2.	(previously presented)   The cloud computing system of claim 1, wherein the catalog entity selection control comprises an access indication of each hierarchical category or the catalog item, wherein the access indication is configured to indicate whether the user has access to the respective hierarchical category or the catalog item.

3.	(original)   The cloud computing system of claim 2, wherein the access indication comprises a checkmark to indicate that the respective hierarchical category or the catalog item is accessible to the user, or a no symbol to indicate that the respective hierarchical category or the catalog item is not accessible to the user.
4.	(previously presented)   The cloud computing system of claim 1, wherein the catalog software application comprises: 
a summary that identifies the selected hierarchical category or catalog item; and
accessibility of the selected hierarchical category or catalog item to the user.

5.	(original)   The cloud computing system of claim 1, wherein the list comprises user groupings that are not allowed access to the selected hierarchical category or catalog item.

6.	(original)   The cloud computing system of claim 5, wherein each user grouping comprises a user indication configured to indicate whether the user is a member of a respective user grouping.

7.	(original)   The cloud computing system of claim 5, wherein each user grouping comprises a user grouping selection control configured to enable selection of a respective user grouping.

8.	(original)   The cloud computing system of claim 7, wherein the client instance is configured to enable modification to the respective user grouping in response to receiving the selection of the respective user grouping.



10.	(original)   The cloud computing system of claim 9, wherein the modification is associated with the definition of the respective user grouping comprises adding the user to the respective user grouping or removing the user from the respective user grouping.

11.	(canceled)

12.	(currently amended)   A tangible, non-transitory, machine-readable-medium, comprising machine-readable instructions that, when executed by a processor, cause the processor to perform acts comprising:
receiving, via an entry control of a graphical user interface displayed by a catalog software application, an entry (i) a user belonging to a user grouping and (ii) a catalog item, wherein a plurality of user groupings correspond to different user roles within an enterprise, and wherein the catalog item comprises a device, [[or]] a service, or both, potentially accessible to a plurality of users associated with a client instance configured to execute the catalog software application, and wherein the catalog software application is configured to organize catalog items into a plurality of paths of a plurality of hierarchical categories 
causing display of a visual representation of the plurality of paths of the plurality of hierarchical categories leading to the catalog item in entry, via the entry control, of (i) the user belonging to the user grouping and (ii) the catalog item
receiving, via a catalog entity selection control of the graphical user interface, a selection of a hierarchical category of the plurality of hierarchical categories or the catalog item 
causing display of a list of user groupings hierarchical category or the catalog item via the catalog entity selection control, wherein the list of user groupings comprises the user grouping that is allowed access to the selected hierarchical category or catalog item; 
and wherein access to the selected hierarchical category or catalog item is modifiable by:
a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog item; and
a second user input indicative of adding the user or the user grouping to an inaccessible list for the selected hierarchical category or catalog item.[[; and]] 



13.	(canceled)   

14.	(canceled)  

15.	(currently amended)   The tangible, non-transitory, machine-readable-medium of claim 12, wherein the instructions cause the processor to perform acts comprising causing display of an indication of whether the user is in each user grouping of the list of user groupings.

16.	(canceled)  

17.	(currently amended)   A method for categorized hierarchically viewing and modifying user accessibility to a catalog 
an entry control of a graphical user interface displayed by a catalog software application, an entry (i) a user belonging to a user grouping and (ii) a catalog item, wherein a plurality of user groupings correspond to different user roles within an enterprise, wherein the catalog item comprises a device, [[or]] a service, or both, potentially accessible to a plurality of users associated with a client instance configured to executed the catalog software application, and wherein the catalog software application is configured to organize catalog items into a plurality of paths of a plurality of hierarchical categories 
displaying a visual representation of the plurality of paths of the plurality of hierarchical categories leading to the catalog entry, via the entry control, of (i) the user belonging to the user grouping and (ii) the catalog item
receiving, via a catalog entity selection control of the graphical user interface, a selection of a hierarchical category of the plurality of hierarchical categories or the catalog item 
displaying a list of user groupings hierarchical category or the catalog item via the catalog entity selection control, wherein the list of user groupings comprises the user grouping that is allowed access to the selected hierarchical category or catalog item;  
and wherein access to the selected hierarchical category or catalog item is modifiable by:
a first user input indicative of adding the user or the user grouping to an accessible list for the selected hierarchical category or catalog item; and
a second user input indicative of adding the user or the user grouping to an inaccessible list for the selected hierarchical category or catalog item.[[;]]



18.	(currently amended)   The method of claim 17, comprising indicating accessibility of the user for each hierarchical category of the plurality of hierarchical categories and the catalog item 

of the list of user groupings.

20.	(canceled)   

21.	(previously presented)   The cloud computing system of claim 1, wherein a first path of the plurality of paths comprises a corresponding hierarchical category not present in a second path of the plurality of paths.

22.	(canceled)   

23.	(canceled)   

24.	(new)  The tangible, non-transitory, machine-readable-medium of claim 12, wherein the instructions cause the process to perform acts comprising:
	receiving, via the graphical user interface, the first user input, the second user input, or both; and
	modifying the access to the selected hierarchical category or catalog item based on receiving the first user input, the second user, or both.

25.	(new)  The tangible, non-transitory, machine-readable-medium of claim 12, wherein the instructions cause the process to perform acts comprising:

	changing the user grouping based on the modification.

26.	(new)  The method of claim 17, comprising:
receiving, via the graphical user interface, the first user input, the second user input, or both; and
performing a modification to the access to the selected hierarchical category or catalog item based on receiving the first user input, the second user, or both.

27.	(new)  The method of claim 17, wherein the catalog item is indicative of an information technology item potentially accessible to the plurality of users.


Examiner’s Statement of Reasons for Allowance
Claims 1-12, 15, 17-19, 21 and 24-27 (renumbered as claims 1-20) are allowed. 
The present invention is directed to: systems and methods that provide a control that enables entry of a user and a catalog item. In response to this entry, a visual representation of the categorized hierarchy of the catalog item and categories (collectively “catalog entities”) to which the catalog item belongs are displayed. Each displayed catalog entity may include a visual indication of whether the catalog entity is accessible to the user. The displayed catalog entity may include a control that enables or disables access to the catalog entity. The displayed catalog entity may also include a control that displays user groupings that have access or do not have access to that 
The closest prior art includes: Gilpin et al (“Gilpin,” US 20150350194) in view of Calanducci et al (“Calanducci,” A Digital Library Management System for Grid," 16th IEEE International Workshops on Enabling Technologies: Infrastructure for Collaborative Enterprises (WETICE 2007), 2007, pp. 269-272, doi: 10.1109/WETICE.2007.4407169) and further in view of Maddireddi et al ("Maddireddi," US 20140325331).
Gilpin is directed to: a technique for providing access control for operations between resources and/or between resources and users in a cloud computing environment comprising an access control service that is used to define and enforce access control rules and maintain a catalog of identities, resources and permissions. 
Calanducci is directed to: a method and system to handle digital assets stored as grid files.  
Maddireddi is directed to: techniques for allowing a user to define processes to allow users to log, report and chart process data using electronic input forms that do not require writing programming code.  
For example, none of the cited prior art teaches or suggests the steps on independent claims 1, 12 and 17: wherein the catalog items comprise one or more devices, one or more services, or both, potentially accessible to a plurality of users associated with the client instance, wherein the catalog software application is configured to display a graphical user interface that comprises: a visual representation 
Therefore, the claims are allowable over the cited prior art.
Any comments considered are necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferable accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439               


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439